Citation Nr: 0721249	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease 
with a history of myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk







INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought on appeal.  The veteran appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed January 2002 rating decision denied service 
connection for coronary artery disease with a history of 
myocardial infarction.

3.  The evidence received since the January 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for coronary artery disease.

4.  Coronary artery disease did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.




CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied 
entitlement to service connection for coronary artery disease 
with a history of myocardial infarction, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the January 2002 
rating decision is new and material, and the claim for 
service connection for coronary artery disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Coronary artery disease with history of myocardial 
infarction was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for coronary artery disease, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order to reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection for coronary artery 
disease, and therefore, regardless of whether the notice 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection, the Board finds that the notice requirements have 
been satisfied.  In this case, the RO did provide the 
appellant with notice in August 2003 and September 2003, 
prior to the initial decision on the claim in January 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In the August 2003 notice 
letter, the RO notified the veteran about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically the August 2003 letter 
stated that the evidence must show that his coronary artery 
disease existed from military service to the present time. 
The August 2003 letter also stated that the evidence must 
show that he was diagnosed with coronary artery disease in 
service, had symptoms of coronary artery disease in service, 
that he has a current diagnosis of coronary artery disease; 
and, that there is a relationship between his current 
coronary artery disease and the condition that he had in 
service.   

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, both the August 2003 and September 
2003 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Both the August 
2003 and September 2003 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like the 
VA to obtain on his behalf.  In addition, both letters stated 
it was the veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
August 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that any failure to provide VCAA compliant notice was 
harmless.  

The Board also notes that no further notice is needed to 
comply with the holding of  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection is being denied, so no disability rating 
or effective date is to be assigned, and lack of notice on 
these elements was harmless. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all the requirements is harmless 
error.

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
The veteran was also afforded a VA examination in August 
2005.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for coronary artery disease with a history of 
myocardial infarction was previously considered and denied by 
the RO in a rating decision dated in January 2002.  The 
veteran was notified of that decision and of his appellate 
rights.  The veteran did not file a notice of disagreement. 
 In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2003, the veteran essentially requested that his claim 
for service connection for coronary artery disease be 
reopened.  The January 2004 rating decision now on appeal 
denied reopening the veteran's claim on the basis that new 
and material evidence had not been submitted.  However, the 
October 2005 SSOC reopened the veteran's claim for service 
connection for coronary artery disease and adjudicated the 
claim on a de novo basis.  As will be explained below, the 
Board believes that the RO's adjudication regarding reopening 
the veteran's claim for service connection for coronary 
artery disease is ultimately correct.  However, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
coronary artery disease.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 2 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the January 2002 rating decision denied 
the veteran's claim for service connection for coronary 
artery disease with a history of myocardial infarction.  In 
that decision, the RO observed that evidence from the 
veteran's private physician shows coronary artery disease 
onset after 1997.  The RO acknowledged that the veteran is 
currently diagnosed with coronary artery disease, but denied 
the claim due to a lack of evidence linking the disease to 
his military service.  

The evidence associated with the claims file subsequent to 
the initial January 2002 rating decision includes VA medical 
records, private medical records, a 2005 VA examination 
report as well as the veteran's own assertions.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the January 2002 rating decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for coronary artery disease.  
This evidence is new in that it was not previously of record.  
The Board also finds the August 2005 VA examination report to 
be material in that it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  In this 
regard, the report contains a medical opinion addressing the 
etiology of the veteran's current heart condition.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for coronary artery disease.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for coronary 
artery disease with a history of myocardial infarction.  The 
Board does observe that the veteran had an abnormal chest x-
ray in September 1973, and on examination, a grade I-II/VI 
apical systolic murmur was detected.  However, following 
subsequent cardiology consultation, the examining physician 
listed his impression as a benign left atrial herniation 
through the pericardium and it was also noted that the 
veteran had a benign cardiac murmur.  Blood pressure on 
examination in September 1973 was reported to be 118/64.  
There was no actual diagnosis of coronary artery disease in 
service.  Moreover, the medical evidence of record does not 
show that he sought treatment for coronary artery disease 
immediately following his period of service or within one 
year thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
coronary artery disease, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of coronary artery disease is itself evidence which 
tends to show that coronary artery disease did not have its 
onset in service or for many decades thereafter.  Therefore, 
the Board finds that coronary artery disease did not manifest 
itself in service or within one year thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence establishing that 
coronary artery disease manifested during service or within 
close proximity thereto, the medical evidence does not link 
any current diagnosis of coronary artery disease to the 
veteran's military service.  In fact, the August 2005 VA 
examiner reviewed the veteran's claims file and opined that 
the veteran's coronary artery disease was not caused by or 
the result of the abnormal but benign findings in 1973.  He 
also commented that herniation of an atrial appendage is 
irrelevant because such a condition would not be related to 
coronary artery disease in any way.  There is no medical 
opinion to the contrary of record.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for coronary artery disease.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for coronary artery disease with history of 
myocardial infarction is not warranted.  Although the veteran 
contends that he currently has such a disorder that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for coronary artery disease with history 
of myocardial infarction is denied.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


